954 F.2d 733
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.HOME & PARK MOTORHOMES DIVISION OF HANMAR MOTOR CORPORATION,Plaintiff-Appellants,v.FRANK INDUSTRIES, INC., d/b/a Xplorer Motor Home and RonaldR. Frank, Defendants-Appellees.
No. 91-1321.
United States Court of Appeals, Federal Circuit.
Jan. 9, 1992.Rehearing Denied Feb. 4, 1992.

1
NIES, Chief Judge, PLAGER and ALARCON,* Circuit Judges.

Judgment
PER CURIAM

2
AFFIRMED.  See Fed.Cir.R. 36.



*
 Circuit Judge Arthur L. Alarcon, United States Court of Appeals for the Ninth Circuit, sitting by designation